Gilbert, Justice,
dissenting. I am compelled to dissent from the ruling that the trial court erred in refusing a motion for a new trial because of the alleged error of the judge in charging the jury as quoted in the majority opinion. According to the record the following facts existed: An automobile had been stolen in Augusta, Ga., on the morning of July 3/1935, the garage from which it was stolen being locked at the time and an entrance being made by breaking the lock. On the afternoon of July 4, 1935, a deputy sheriff at Augusta communicated to the police officers at Washington, Ga., the fact of the theft, and furnished certain descriptions. The deceased and another officer overtook on the streets of Washington a Plymouth' automobile of the same kind as'the one stolen. *796It was occupied by the defendant and two other negroes. The defendant was driving the car. The officers drove alongside the car and stopped. The Plymouth car also stopped. The deceased went to the side of the car occupied by the defendant, and the other officer went to the other side. The deceased told the defendant to get out of the car, which he refused to do, and the deceased took hold of the negro who grabbed the handcuffs of the deceased. The other officer then twisted the handcuffs out of the hands of the defendant, who then grabbed the same officer’s gun. Immediately the defendant started the car, at which time the deceased had him by one hand and the other being held by the other officer. The result was that there was a tremendous jerk, and the car went forward and ran into a telephone-pole about thirty-five feet distant. The impact shivered the telephone-pole so badly that it was necessary to remove it. The deceased was thrown against the post from his position on the running-board of the car, and received injuries from which he died six days later. At the time of the incident above described the officers were in their regular police'uniforms and caps. Their identity as police officers was unmistakable. The facts show that the defendant was actually under arrest at the time he started the car which resulted in the fatal injury to the deceased. For these reasons I do not think that the quoted charge of the court showed any reversible error. I dissent from the majority ruling.